Order
PER CURIAM.
Randy A. Salazar appeals the judgment of the Circuit Court of Jackson County reviving, pursuant to Rule 74.09, its July 20, 1992, judgment against the appellant and her ex-husband, Carlos M. Salazar, for Mountain States Financial Resources Corporation (Mountain States), the predecessor in interest to the respondent, Investment Corporation of America. The judgment awarded Mountain States $40,849.13 in principal and interest on a promissory note executed by the Salazars, plus attorney’s fees and expenses.
In her sole point on appeal, the appellant claims that the trial court erred in reviving the July 20, 1992, judgment for Mountain States because it misapplied Rule 74.09 by not requiring due diligence in the issuance and service of the show cause order on the appellant as to why the judgment should not be revived in that the show cause order was not issued and served until four months after the respondent had filed its motion to revive the judgment.
Affirmed. Rule 84.16(b).